IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division

UNITED STATES OF AMERICA )

)

Vv. )
) Criminal No. 3:14CR139-HEH

EDDIE BLANCHARD, )

)

Petitioner. )

MEMORANDUM OPINION

 

(Denying 28 U.S.C. § 2255 Motion)

Eddie Blanchard, a federal inmate proceeding pro se, submitted this motion under

28 U.S.C. § 2255 to vacate, set aside, or correct his sentence (““§ 2255 Motion,” ECF

No. 156). Blanchard contends that he is entitled relief upon the following:!

Claim One

Claim Two

Claim Three

Claim Four

“Trial counsel was ineffective by failing to object during
sentencing & familiarize himself with substantive change in
law establishing petitioner’s innocence.” (/d. at 4.)

“Appellant counsel was ineffective for his failure to file a
complete record on appeal to raise Petitioner’s preserved
sentencing objections by trial counsel.” (/d. at 5.)

“Appellate counsel was ineffective for failing to raise
Petitioner’s sentencing being improperly enhanced based on
the number of victims contrary to law.” (dd. at 6.)

“Appellate counsel was constitutionally ineffective in failing
to challenge the calculation of the District Court[’s]
imposition of such [a] dramatic[] sentence.” (/d. at 8.)

 

' The Court employs the pagination assigned to Blanchard’s submissions by the CM/ECF
docketing system. The Court corrects the capitalization, punctuation, and spelling in the
quotations from Blanchard’s submissions. The Court omits the emphasis in the quotations from
Blanchard’s submissions.
Claim Five “Appellate counsel’s failure to raise preserved sentencing

objections to obstruction of justice enhancement constituted
ineffective assistance of counsel.” (/d. at 27.)
For the reasons set forth below, Blanchard’s claims will be dismissed.”

Blanchard also has requested a free copy of his sentencing transcript. Copies of
documents are provided to indigent litigants at government expense only upon a showing
of particularized need. Blanchard fails to make any showing of particularized need.
Blanchard is not entitled to free copies “merely to comb the record in the hope of
discovering some flaw.” United States v. Glass, 317 F.2d 200, 202 (4th Cir. 1963).
Accordingly, Blanchard’s Motion for Production of Sentencing Transcript (ECF No. 158)
will be denied.

I, PROCEDURAL HISTORY

A jury convicted Blanchard of conspiracy to commit mail and wire fraud, in
violation of 18 U.S.C. § 1349, wire fraud, in violation of 18 U.S.C. §§ 1343, 2 , mail
fraud, in violation of 18 U.S.C. §§ 1341, 2, aggravated identity theft, in violation of 18
U.S.C. §§ 1028A(a)(1), 2, conspiracy to obstruct official proceedings, in violation of 18
U.S.C. § 1512(k), and obstruction of official proceedings, in violation of 18 U.S.C.

§ 1512(c)(2), 2. United States v. Blanchard, 652 F. App’x 194, 195 (4th Cir. 2016). The
Court sentenced Blanchard to an aggregate term of 204 months of imprisonment. /d. |

Blanchard appealed to the United States Court of Appeals for the Fourth Circuit.

 

* The Court has reviewed Blanchard’s Affidavit (ECF No. 156-1) in conjunction with
Blanchard’s specified claims. The Court, however, is neither obliged nor inclined to conjure up
any new legal claims from the facts stated therein.

2
Id. Inhis appeal, “Blanchard’s counsel . . . filed [an Anders’] brief certifying there
[were] no meritorious grounds for appeal but questioning whether the district court erred
in admitting codefendant Junior Jean Merilia’s out-of-court statements, describing the
conspiracy and implicating Blanchard in the conspiracy, through the testimony of
Merilia’s former girlfriend.” Jd. The Fourth Circuit concluded “that the district court did
not abuse its discretion in admitting Merilia’s statements.” Jd.
Il. INEFFECTIVE ASSISTANCE OF COUNSEL

To demonstrate ineffective assistance of counsel, a convicted defendant must first
show that counsel’s representation was deficient, and, second, that the deficient
performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687
(1984). To satisfy the deficient performance prong of Strickland, a convicted defendant
must overcome the “strong presumption’ that counsel’s strategy and tactics fall ‘within
the wide range of reasonable professional assistance.” Burch v. Corcoran, 273 F.3d 577,
588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689). The prejudice component
requires a convicted defendant to “show that there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would have been different. .
A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” Strickland, 466 U.S. at 694. In analyzing ineffective assistance of counsel
claims, the Court need not determine whether counsel performed deficiently if the claim

is readily dismissed for lack of prejudice. /d. at 697.

 

3 Anders v. California, 386 U.S. 738 (1967).
Ill. ANALYSIS

A. Claim One

In Claim One, Blanchard notes that in order to convict him of aggravated identity
theft the Government was required to prove that the Blanchard knew that the
identification he unlawfully used, did in fact belong to another person. (§ 2255 Mot. 13.)
Given this requirement, Blanchard contends that counsel should have objected that
“Blanchard was ‘actually innocent’ of the offense of aggravated identity theft at the time
of his sentencing ....” (/d. at 14.) The jury was instructed that in order find Blanchard |
guilty of the aggravated identify theft as charged in Count Seventeen through Nineteen of
the Indictment, they must find beyond a reasonable doubt “that the defendant knew that
the identification, in fact, belonged to another actual person, and not a fictitious person.” ,
(ECF No. 147, at 35.) Given this explicit instruction and the ample evidence on this
element, Blanchard fails to demonstrate that counsel performed deficiently or that
Blanchard was prejudiced. Accordingly, Claim One will be dismissed.

B. Alleged Deficiency of Appellate Counsel

In Claim Two, Blanchard faults appellate counsel for not challenging on the
appeal: (1) the loss amount; (2) the enhancement for obstruction of justice; (3) the
number of victims; and, (4) the application of Amendment 794 to the Sentencing
Guidelines. (§ 2255 Mot. 15.) Relatedly, in Claim Three, Blanchard again faults
appellate counsel for not challenging Blanchard’s sentencing enhancement based on the

number of victims. And, in Claim Four and Five respectively, Blanchard again faults
appellate counsel for not challenging the loss amount and the enhancement for
obstruction of justice.

“In order to establish a claim that appellate counsel was ineffective for failing to
pursue a claim on direct appeal, the applicant must normally demonstrate” that appellate
counsel performed deficiently and that a reasonable probability of a different result
exists. Bell v. Jarvis, 236 F.3d 149, 164 (4th Cir. 2000) (citing Strickland, 466 U.S. at
688, 694). Counsel had no obligation to assert all non-frivolous issues on appeal.
Rather, ““winnowing out weaker arguments on appeal and focusing on’ those more likely
to prevail, far from being evidence of incompetence, is the hallmark of effective appellate
advocacy.” Smith v. Murray, 477 U.S. 527, 536 (1986) (quoting Jones v. Barnes, 463 |
U.S. 745, 751-52 (1983)). A presumption exists that appellate counsel “‘decided which
issues were most likely to afford relief on appeal.’” Bel/, 236 F.3d at 164 (quoting Pruett
v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993)). “[OJnly when ignored issues are
clearly stronger than those presented, will the presumption of effective assistance of
counsel be overcome.” Jd. (quoting Smith v. Robbins, 528 U.S. 259, 288 (2000)). As
explained below, in no instance does Blanchard demonstrate that appellate counsel
discarded a viable claim.‘

1. Obstruction of Justice
Blanchard received a 2-level increase to his Offense Level under USSG § 3C1.1

(2014). That provision provides:

 

4 The record refutes Blanchard’s contention that appellate counsel failed to order and review the
sentencing transcript. (ECF Nos. 134, 136.)
If (1) the defendant willfully obstructed or impeded, or attempted to
obstruct or impede, the administration of justice with respect to the
investigation, prosecution, or sentencing of the instant offense of conviction,
and (2) the obstructive conduct related to (A) the defendant’s offense of
conviction and any relevant conduct; or (B) a closely related offense,
increase the offense level by 2 levels.

USSG § 3C1.1. Blanchard contends that appellate counsel should have challenged the 2-
level increase because the record does not show “Blanchard affected the government’s
case or perjured himself.” (§ 2255 Mot. 18.) In order to warrant this enhancement, the
Government was not required to demonstrate that Blanchard perjured himself or actually
frustrated the Government case. The record clearly reflects that Blanchard urged his
coconspirator to provide false testimony to investigating authorities and not reveal
Blanchard’s role in the conspiracy. As the enhancement for obstruction was clearly
appropriate, appellate counsel reasonably refrained from pursuing the issue.

2. Amendment 794
Blanchard was sentenced on August 11, 2015. Blanchard contends that appellate

counsel should have argued that Blanchard should receive the benefit of Amendment 794
to the Sentencing Guideline which became effective on November 1, 2015. The United °
States Sentencing Commission did not make Amendment 794 retroactive to all cases.
See USSG § 1B1.10(d) (2015) (listing retroactive guideline amendments). Accordingly,

appellate counsel reasonably refrained from argument that Blanchard should receive the

benefit of that amendment.
3. Loss Amount and Number of Victims

Blanchard complains that because he chose to exercise his right to trial, he was
held accountable for an additional number of victims and a higher loss amount than were
his coconspirators who pled guilty. As explained below, this is simply not true. The
additional number of victims and increased loss amount were attributable to the fact that
following the sentencing of some of Blanchard’s coconspirators, the Government
provided additional information indicating that the amount of intended loss and number
of victims were much higher than the Government previously had asserted.

Blanchard and his coconspirators obtained personal identifying information of
other persons through various means, including internet postings for fictitious
employment positions. These fictious postings required applicants to submit information
such as their date of birth and social security number. Blanchard and his coconspirators
then used the stolen names and identifying information to file fraudulent tax returns. The
authorities eventually recovered from one of the coconspirators boxes containing
hundreds of index cards bearing the names, dates of birth, and social security numbers
from individuals around the United States. The Presentence Report explained the number
of victims and the amount of loss were calculated based on the following information:

17. The boxes recovered from the storage unit contained index cards

bearing 747 names of individuals from around the United States, often

accompanied by personal identifying information. Many of the index cards

were also accompanied by pre-paid debit cards also bearing some of the 747

names. These debit cards were issued in connection with tax refunds. Further

investigation into this offense has revealed 89 additional names of

individuals, whose personal identifiers were also obtained. Losses or
intended losses associated with the 836 names is reasonably foreseeable to
Blanchard, as it was reasonably foreseeable that each of the names would be
used to file a fraudulent tax return if the scheme proceeded according to plan.
18. Pursuant to USSG §2B1.1, Application Note 3, the loss is the greater
of the actual loss or intended loss. Actual loss to the Internal Revenue
Service (IRS) is $628,513.07; however, intended loss in this case is greater.
Given that the amounts sought in the fraudulently filed returns varied, an
average sought refund amount is reasonably foreseeable to Blanchard and
the coconspirators. Pursuant to USSG §2B1.1(b)(2)(C), this case also
involved in excess of 250 victims.

19. Of the 320 returns filed from four hotels, Extended Stay, Suburban
Extended Stay, Econo Lodge/Rodeway Inn, and Econo Lodge, in Richmond,
Virginia (additional returns associated with this case were filed from other
locations) the average amount per return has been determined to be
$4,565.08. There have also been 836 names of individuals recovered, and
personal identifiers associated with these names. Therefore, Blanchard is
being held accountable for an intended loss of $3,816,406.88 (836 names X
4,565.08 =$3,816,406.88).

20. It is noted that the codefendants in this case were held accountable for
an intended loss of $2,241,000 (747 names X $3,000.00 per return =
$2,241,000 intended loss); the Government has provided additional
information indicating that the amount per return and number of victims has
since been determined to be much higher, as indicated above.

(PSR 4 17-20). Thereafter, at the sentencing, the Government presented evidence that
supported its position that the number of victims was 836 and the average amount per
return was 4,565.08. (Aug. 8, 2015 Tr. 15-31, ECF No. 136.) Given the foregoing,
appellate counsel reasonably eschewed raising a challenge to the number of victims and -
the amount of loss.

As Blanchard has failed to demonstrate deficiency or prejudice in any instance,

Claims Two through Five will be dismissed.
IV. CONCLUSION

Blanchard’s Motion for Production of Sentencing Transcript (ECF No. 158) will
be denied. Blanchard’s claims will be dismissed. Blanchard’s 28 U.S.C. § 2255 Motion
(ECF No. 156) will be denied and the action will be dismissed.

An appeal may not be taken from the final order in a § 2255 proceeding unless a
judge issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1)(B). A COA
will not issue unless a prisoner makes “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). This requirement is satisfied only when
“reasonable jurists could debate whether (or, for that matter, agree that) the petition
should have been resolved in a different manner or that the issues presented were
‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S.
473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).
Blanchard has not satisfied this standard. Accordingly, a certificate of appealability will
be denied.

An appropriate Order will accompany this Memorandum Opinion.

HENRY E. HUDSON
Date: bes, 30, 2017 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
